               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ROOSEVELT M. WILLIAMS,

                       Plaintiff,                     Case No. 19-CV-117-JPS

 v.

 MORGAN SCHMIDT, CHEF
 SPARROW, AIMEE WILSON, and                                          ORDER
 CORY SONNTAG,

                       Defendants.


       Plaintiff, who is incarcerated at Waupun Correctional Institution

(“Waupun”), filed a pro se complaint under 42 U.S.C. § 1983, alleging that

his civil rights were violated. (Docket #1). This matter comes before the

Court on Plaintiff’s motion to proceed in forma pauperis. (Docket #2).

Plaintiff has been assessed and paid an initial partial filing fee of $6.79. 28

U.S.C. § 1915(b)(4).

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. Id. § 1915A(a). The Court must dismiss a complaint or

portion thereof if the prisoner has raised claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b). A claim is legally frivolous when it lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v.

Williams, 490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d

773, 774 (7th Cir. 2002). The Court may, therefore, dismiss a claim as
frivolous where it is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327;

Gladney, 302 F.3d at 774. “Malicious,” although sometimes treated as a

synonym for “frivolous,” “is more usefully construed as intended to

harass.” Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003); Paul v.

Marberry, 658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts; his statement need only

“‘give the defendant fair notice of what the. . .claim is and the grounds upon

which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); Christopher v. Buss, 384 F.3d 879, 881

(7th Cir. 2004). However, a complaint that offers “‘labels and conclusions’”

or “‘formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “‘that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The complaint

allegations “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555; Christopher, 384 F.3d at 881.

       In considering whether a complaint states a claim, courts should first

“identif[y] pleadings that, because they are no more than conclusions, are

not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Legal

conclusions must be supported by factual allegations. Id. If there are well-


                                  Page 2 of 7
pleaded factual allegations, the Court must “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he was deprived of a right secured by the Constitution or

laws of the United States; and (2) the deprivation was visited upon him by

a person or persons acting under color of state law. Buchanan-Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009); Gomez v. Toledo, 446 U.S. 635,

640 (1980). The Court is obliged to give Plaintiff’s pro se allegations,

“‘however inartfully pleaded,’” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that he has a medical condition that requires him to

consume a low-soy diet. (Docket #1 at 2). He claims that his doctor ordered

the low-soy diet on several occasions, including in October 2018. Id.

Nevertheless, in early November 2018, two food service workers,

Defendants Morgan Schmidt (“Schmidt”) and Chef Sparrow (“Sparrow”),

refused to provide Plaintiff with a special diet food tray containing low-soy

food when he asked for one. Id. at 2–3. Plaintiff then complained to a

correctional officer, Defendant Cory Sonntag (“Sonntag”), who said

Plaintiff would eat what the kitchen staff gave him. Id. at 4. Plaintiff also

alerted Defendant Amy Wilson (“Wilson”), a food service administrator, to

the problem, and she refused to direct that Plaintiff receive a special low-

soy food tray. Id. Plaintiff alleges that because he is not getting the kind of

food he needs, he has suffered stomach pain, trouble swallowing, and

constipation, and he has been coughing up blood. Id. at 5.

       These allegations, standing alone, may be sufficient to state a claim

for deliberate indifference to a serious medical need in violation of the

Eighth Amendment. But Plaintiff attached to his complaint exhibits that


                                  Page 3 of 7
show he cannot possibly succeed in proving his claim, and so it cannot

proceed past screening. To succeed on a claim of deliberate indifference to

his serious medical need, Plaintiff must show: (1) an objectively serious

medical condition; (2) that the defendant knew of the condition and was

deliberately indifferent in treating it; and (3) this indifference caused him

some injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The

deliberate indifference inquiry has two components. “The official must

have subjective knowledge of the risk to the inmate’s health, and the official

also must disregard that risk.” Id. Negligence cannot support a claim of

deliberate indifference, nor is medical malpractice a constitutional

violation. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Roe v. Elyea, 631 F.3d

843, 857 (7th Cir. 2011).

       Even assuming that Plaintiff has sufficiently alleged a serious

medical condition, his pleading demonstrates that he cannot prove the

defendants acted with deliberate indifference in treating or responding to

it. Specifically, Plaintiff’s exhibits show that after he alerted prison officials

to his desire for a low-soy diet, his request was sent to the Department of

Corrections’ (“DOC”) dietician in Madison for review, and the dietician

informed Waupun officials that the general meal plan at Waupun, which

does not contain added soy, is sufficient to accommodate a low-soy diet.

(Docket #1-3 at 3–7). It appears Plaintiff was not satisfied with that answer,

because he wants particular food items, including certain kinds of chicken,

ground beef, and tuna. Id. at 5. But Plaintiff was told many times, including

by Defendants Schmidt and Wilson, that the DOC dietician had approved

the general menu for Plaintiff’s low-soy diet requirement. Id. at 4–7. In other

words, Plaintiff affirmatively alleges, by including exhibits to his

complaint, that Schmidt and Wilson were made aware of Plaintiff’s medical


                                   Page 4 of 7
condition and took steps to ensure it was accommodated. As to Defendants

Sparrow and Sonntag, to the extent they had any involvement in deciding

what kind of food tray Plaintiff received, they were entitled to rely on the

DOC dietician’s recommendation, which had already been communicated

to Wilson, the administrator of food service at the prison. Whether the DOC

dietician’s conclusion is correct is not relevant; the point is that Waupun

officials took steps to ensure that Plaintiff was receiving the food his

condition requires. Plaintiff’s disagreement with the conclusion changes

nothing about the deliberate indifference analysis.

       The standard for a claim of deliberate indifference is exceedingly

high. With regard to the subjective element, “[e]ven if a defendant

recognizes the substantial risk, he is free from liability if he responded

reasonably to the risk, even if the harm ultimately was not averted.” Gayton,

593 F.3d at 620. Evidence that the defendant “acted negligently is

insufficient to prove deliberate indifference.” Id. Rather, “deliberate

indifference is simply a synonym for intentional or reckless conduct, and

that reckless describes conduct so dangerous that the deliberate nature of

the defendant’s actions can be inferred.” Id.

       Plaintiff’s allegations demonstrate that the Defendants acted

reasonably in response to Plaintiff’s medical issue requiring low soy intake

by investigating whether the prison’s meal plan was sufficient to

accommodate Plaintiff’s needs. Plaintiff cannot succeed in proving that

Defendants acted with deliberate indifference. His complaint will be

dismissed with prejudice for failure to state a claim.

       Finally, the Court will also deny Plaintiff’s motion to amend his

complaint. (Docket #14). In that motion, Plaintiff asks to add a claim to this

action against Karen Streekstra (“Streekstra”), a chef at Waupun, for


                                 Page 5 of 7
retaliation. (Docket #14-1 at 2). Plaintiff claims that in August 2019,

Streekstra made Plaintiff perform a job that is not his assigned job and

issued him a conduct report, all in retaliation for Plaintiff having filed a

lawsuit against her friends in the Waupun food service department. Id.

Even if this case were to continue, the Court would not allow Plaintiff to

amend his complaint to add this unrelated claim. Under the controlling

principle of Rule 18(a), Federal Rules of Civil Procedure, “[u]nrelated

claims against different defendants belong in different suits” so as to

prevent prisoners from dodging the fee payment or three strikes provisions

in the Prison Litigation Reform Act. George v. Smith, 507 F.3d 605, 607 (7th

Cir. 2007). Specifically, Rule 18(a) provides that a “party asserting a claim,

counterclaim, crossclaim, or third-party claim may join, as independent or

alternate claims, as many claims as it has against an opposing party.” Under

this rule, “multiple claims against a single party are fine, but Claim A

against Defendant 1 should not be joined with unrelated Claim B against

Defendant 2.” George, 507 F.3d at 607. Plaintiff’s proposed claim against

Streekstra violates this rule and will not be permitted.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1) for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);




                                 Page 6 of 7
       IT IS FURTHER ORDERED that Plaintiff’s motion to amend his

complaint (Docket #14) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $343.21 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this Order be sent to the

officer in charge of the agency where Plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 22nd day of October, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 7 of 7
